Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.

DETAILED ACTION
Claims 10-17 are pending in this application [2/12/2021].
Title and Claim 10 has been amended [2/12/2021].
Claims 1 and 3-9 have been cancelled [2/12/2021].
Claim 17 has been newly added [2/12/2021].

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument based on newly applied reference Shibata (US-2016/0350036).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US-2006/0077455) in view of Shibata (US-2016/0350036).
As to Claim 10, Watanabe teaches ‘A non-transitory computer-readable storage medium storing a program for a terminal device configured to connect to a network, and image processing devices, including a particular image processing device, that are on the network, the image processing devices, each having device identification information that uniquely identifies a respective one of the image processing devices, the terminal device, comprising: a storage configured to store device identification information of a particular image processing device [par 0023, 0044, 0050, 0058-0061 – digital camera includes a RAM that stores the identification code of a printer as a destination]; an operation unit configured to receive an input from a user of the terminal device [par 0037 – operation unit]; a display [par 0038 – display unit]; and a controller [par 0058 – CPU]; wherein the program, when executed by the controller, causes the terminal device to perform: based on receiving the input from the user via the operation unit, sending a signal to the image processing devices, including the particular image processing device, that are on the network, to search for the image processing devices [par 0041, 0060 – based on a switch state from the operation unit transmitting an equipment discovery process to find out the target printer by broadcasting to all the equipment connected to the network]; receiving responses to the signal from the image processing devices [par 0061-0062 – receiving and holding the search responses from all the equipment]; and based on receiving a response to the signal from the particular image processing device that is identified by the device identification information stored in the storage, displaying, in the display, a device list listing device information of the particular image processing device in an emphasized manner [Fig 5, par 0063-0064, 0070 – displaying a list of the search results, where the target printer that was given a nickname (i.e. directly connected previously) is displayed with that given nickname and image data]’.
Watanabe does not disclose expressly ‘wherein the sending the signal includes sending the signal, based on the device identification information stored in the storage, to the particular image processing device by unicast to search for the particular image processing device, and to the image processing devices including the particular image processing device, by broadcast to search for the image processing devices; wherein the receiving the responses includes receiving, from the particular image processing device, a response to the signal sent by unicast and a response to the signal sent by broadcast; and wherein the device information of the particular image processing device searched twice is listed once in the device list’.
Shibata teaches ‘wherein the sending the signal includes sending the signal, based on the device identification information stored in the storage, to the particular image processing device by unicast to search for the particular image processing device [par 0062 – CPU unicast-transmits to printer PR1 an SDReq of WRD for inquiring second information], and to the image processing devices including the particular image processing device, by broadcast to search for the image processing devices [par 0059 – CPU broadcast-transmits the SDReq of WFDS based on MAC addresses to printers PR1 to PR3 for inquiring first information]; wherein the receiving the responses includes receiving, from the particular image processing device, a response to the signal sent by unicast and a response to the signal sent by broadcast [par 0060, 0062 – receiving SDRes from printer PR1 based on broadcast and unicast SDReq]; and wherein the device information of the particular image processing device searched twice is listed once in the device list [Fig 5 (SC1A), par 0065-0066 – displaying a list screen in which the model name of the printer PR1 associated with the second type of detailed information is displayed (only once), but does not cause the list screen to display the model name or device name of printers PR2 and PR3, unless “Other Printer” is selected]’.
Watanabe and Shibata are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include unicasting and broadcasting, as taught by Shibata. The motivation for doing so would have allowed different type of search signals to receive specific information from a particular device. Therefore, it would have been obvious to combine Shibata with Watanabe to obtain the invention as specified in claim 10.

Further, in regards to claim 17, the non-transitory computer-readable storage medium storing a program is perform on the terminal device of claim 17.

As to Claim 15, Watanabe teaches ‘wherein the program, when executed by the controller, causes the terminal device to further perform: receiving a user's instruction to store, in the storage, particular information that identifies one image processing device; and based on receiving a response to the signal from the one image processing device, displaying, in the display, the device list listing device information of the one image processing device as the particular image processing device [Fig 5, par 0044, 0051, 0064, 0070 – displaying a list of the search results, where the target printer that was given a nickname (i.e. directly connected previously) is displayed with that given nickname and image data which was previously set and held in digital camera]’.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Shibata and further in view of Nakamura (US-2014/0036305).
As to Claim 11, Watanabe teaches ‘wherein the displaying includes, based on receiving the responses to the signal from the image processing devices, displaying the device list listing device information of the image processing devices [Fig 5, par 0063-0064, 0070 – displaying a list of the search results, where the target printer that was given a nickname (i.e. directly connected previously) is displayed with that given nickname and image data]’.
Watanabe in view of Shibata does not disclose expressly ‘wherein the emphasized manner includes placing the device information of the particular image processing device on top of the device list’.
Nakamura teaches ‘wherein the emphasized manner includes placing the device information of the particular image processing device on top of the device list [Figs 25A-25E, par 0094, 0099 – displaying priority device with high priority (i.e. favorite device) at the top of the list]’.  
Watanabe in view of Shibata are analogous art with Nakamura because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying high priority list, as taught by Nakamura. The motivation for doing so would have been to allow a user to identify at least the image forming apparatus having a top priority that was previously used. Therefore, it would have been obvious to combine Nakamura with Watanabe in view of Shibata to obtain the invention as specified in claim 11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Shibata and further in view of  Park (US-2007/0124512) and Oka (US-2007/0030512).
As to Claim 12, Watanabe in view of Shibata teaches all of the claimed elements/features as recited in independent claim 13. Watanabe in view of Shibata does not disclose expressly ‘wherein the sending the signal includes sending the signal first to the particular image processing device by unicast, and then to the image processing devices including the particular image processing device, by broadcast, and wherein the displaying includes displaying, in the display, the device list listing the device information of the image processing devices based on an order of receiving the responses from the image processing devices’.
Park teaches ‘wherein the sending the signal includes sending the signal first to the particular image processing device by unicast, and then to the image processing devices including the particular image processing device, by broadcast [par 0052, 0076-0083 – transmitting a unicast packet to a designated image forming device, then transmitting a multicast/broadcast packet to all the image forming devices which will include a desired device defined]’.  
Watanabe in view of Shibata are analogous art with Park because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include unicasting and broadcasting, as taught by Park. The motivation for doing so would have allowed different type of search signals in case an image forming device has a change in IP address when searching. Therefore, it would have been obvious to combine Park with Watanabe to obtain the invention as specified.
Watanabe in view of Shibata and Park does not disclose expressly ‘wherein the displaying includes displaying, in the display, the device list listing the device information of the image processing devices based on an order of receiving the responses from the image processing devices’.
Oka in the proposed combination of Watanabe in view of Shibata and Park teaches ‘wherein the displaying includes displaying, in the display, the device list listing the device information of the image processing devices based on an order of receiving the responses from the image processing devices [Fig 9 (S12, S14, S15), par 0053-0054 – storing a device on a list after every response received from the device of a search inquiry request packet, in which the device list will be displayed in the order of them stored]’.
Watanabe in view of Shibata and Park are analogous art with Oka because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying a list of devices in sequence, as taught by Oka. The motivation for doing so would have been to allow a user to distinguish a printer that might be readily available or closer than another printer because of the quick response. Therefore, it would have been obvious to combine Oka with Watanabe in view of Shibata and Park to obtain the invention as specified in claim 12.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Shibata and further in view of Miyahara (US-2014/0189396).
As to Claim 13, Watanabe in view of Shibata teaches all of the claimed elements/features as recited in independent claim 13. Watanabe in view of Shibata does not disclose expressly ‘wherein the program, when executed by the controller, causes the terminal device to further perform: receiving a user's selection of one image processing device from the device list; and storing, in the storage, the device identification information of the one image processing device as the device identification information of the particular image processing device’.
Miyahara teaches ‘wherein the program, when executed by the controller, causes the terminal device to further perform: receiving a user's selection of one image processing device from the device list; and storing, in the storage, the device identification information of the one image processing device as the device identification information of the particular image processing device [par 0028, 0054, 0061-0062 – receiving a selection of an external apparatus connected to the network and storing the external apparatus in a connection history database, thus as a previous connected apparatus]’.
Watanabe in view of Shibata are analogous art with Miyahara because they are from the same field of endeavor, namely digital image data communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include selecting an external apparatus, such as a printer, from a list and recording its information in a history database, as taught by Miyahara. The motivation for doing so would have been to allow a user to easily recognize a preferred external apparatus for selection. Therefore, it would have been obvious to combine Miyahara with Watanabe in view of Shibata to obtain the invention as specified in claim 13.

As to Claim 14, Miyahara teaches ‘wherein the program, when executed by the controller, causes the terminal device to further perform: receiving a user's instruction to store, in the storage, an image processing parameter in association with one image processing device; and storing, in the storage, the device identification information of the one image processing device as the device identification information of the particular image processing device [par 0028, 0054, 0061-0062 – receiving a selection of an external apparatus connected to the network and storing the external apparatus in a connection history database including a viewing permission information of image data, thus as a previous connected apparatus]’.
Watanabe in view of Shibata are analogous art with Miyahara because they are from the same field of endeavor, namely digital image data communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include selecting an external apparatus, such as a printer, from a list and recording its information in a history database, as taught by Miyahara. The motivation for doing so would have been to allow a user to easily recognize a preferred external apparatus for selection. Therefore, it would have been obvious to combine Miyahara with Watanabe in view of Shibata to obtain the invention as specified in claim 14.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Shibata and further in view of Asai (US-2018/0316820).
As to Claim 16, Watanabe in view of Shibata teaches all of the claimed elements/features as recited in independent claim 10. Watanabe in view of Shibata does not disclose expressly ‘wherein the program, when executed by the controller, causes the terminal device to further perform: generating a priority device list listing the particular image processing device whose device identification information is stored in the storage, wherein the sending the signal includes sending the signal by unicast to the particular image processing device listed in the priority device list’.
Asai teaches ‘wherein the program, when executed by the controller, causes the terminal device to further perform: generating a priority device list listing the particular image processing device whose device identification information is stored in the storage, wherein the sending the signal includes sending the signal by unicast to the particular image processing device listed in the priority device list [Fig 8B, par 0099-0101 – displaying a history selection screen (i.e. priority device list) and transmitting the transmission request information to a previous printer using unicast]’.  
Watanabe in view of Shibata are analogous art with Asai are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include unicasting to a previous printer, as taught by Asai. The motivation for doing so would have been to directly transmitting a request to a priority target printer directly as an alternative search. Therefore, it would have been obvious to combine Asai with Watanabe in view of Shibata to obtain the invention as specified in claim 16.
Conclusion
The prior art of record
a. US Publication No.	2016/0350036

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677